Citation Nr: 0512578	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from September 1940 
to September 1945 and from January 1948 to February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for residuals of a left knee injury.  

In a December 2004 Memorandum, the veteran's representative 
indicated that the veteran was requesting a compensable 
rating for his service-connected left knee disability.  
However, the veteran has not yet established service 
connection for a left knee disability.  Therefore, this 
document may not be accepted as a claim for that benefit.  
The Board observes that the veteran's initial claim for 
service connection for residuals of a left knee injury was 
denied by the RO in a February 1998 rating decision.  
However, in the March 1998 cover letter addressed to the 
veteran that accompanied a copy of that rating decision, it 
was noted that "[w]e agree that your Left Knee Injury is 
service-connected, but it is less than 10% disabling.  The 
law says VA can't pay for disabilities that are less than 10% 
disabling."  

This letter was clearly erroneous; however, the accompanying 
rating decision specifically denied service connection for 
residuals of a left knee injury.  To the extent that the 
veteran may now assert that he relied on this erroneous 
document such that he believed service connection had been 
granted, the Board points out that his subsequent appeal of 
the decision to the Board would negate this assertion.  In 
his March 1998 notice of disagreement, he specifically noted 
that his claim had been denied.  Moreover, the Board's August 
2000 decision further informed him that service connection 
for the disability had not been established.  Consequently, 
the Board finds that the incorrect letter did not result in 
any harm to the veteran and its existence does not now 
automatically entitle him to a grant of service connection 
for a left knee disability.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  In a February 1998 rating decision, the RO denied the 
veteran's original claim for service connection for residuals 
of a left knee injury.  The veteran appealed the 
determination to the Board.  

3.  In an August 2000 decision, the Board denied service 
connection for residuals of a left knee injury.  The veteran 
did not appeal the determination to the United States Court 
of Appeals for Veterans Claims, and it became final.  

4.  Additional evidence received since the August 2000 Board 
decision is cumulative and redundant of previous evidence 
considered, and does not raise a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a left knee injury.  


CONCLUSIONS OF LAW

1.  The August 2000 Board decision that denied service 
connection for residuals of a left knee injury is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (2004).  

2.  The additional evidence received subsequent to the August 
2000 Board decision is not new and material, and the claim 
for service connection for residuals of a left knee injury 
may not be reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2004).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO after this date, the amended 
version of 38 C.F.R. § 3.156 applies, and the duty to assist 
provisions, as noted at 38 C.F.R. § 3.159 above, are 
applicable to the veteran's claim to reopen.  

Duty to Notify

A VA letter issued in August 2003 apprised the veteran of the 
information and evidence necessary to substantiate his 
request to reopen a claim for service connection for 
residuals of a left knee injury.  Such correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in his possession, pertinent to 
the appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2004).  

A recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 1112 (2004) (Pelegrini II).  However, 
in the present case, the veteran's claim was initially 
adjudicated in May 2002 and the VCAA notice letter was not 
sent until August 2003.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudication of the claim to 
reopen, the notice was provided by the AOJ prior to the most 
recent transfer and certification of his case to the Board, 
and the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that the duty to inform has 
been met.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
and VA outpatient treatment records.  He has not identified 
any pertinent evidence that has not been obtained that is 
necessary to the adjudication of the issue addressed in this 
decision.  There had been some discussion as to whether all 
of the veteran's service medical records were included in his 
file.  However, in July 2002, the National Personnel Records 
Center (NPRC) confirmed that there were no additional records 
pertaining to the veteran.  Moreover, in June 2002, the files 
of other service persons with the same name as the veteran 
were searched in an attempt to ascertain whether there were 
any mis-filed documents.  No additional records were 
obtained.  The veteran has been informed of the steps taken 
in response to his request for additional searches.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  As such, the Board finds the VA's duty to assist in 
this case has been met.  

II.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Unless the Chairman orders reconsideration, 
or one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2004).

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

In a February 1998 rating decision, the RO denied the 
veteran's original claim for service connection for residuals 
of a left knee injury, based on a finding that there was no 
evidence that the veteran sustained a left knee injury in 
service.  The veteran appealed this determination to the 
Board.  

In an August 2000 decision, the Board also denied the claim, 
based on a finding that there was no competent evidence that 
the veteran had a chronic left knee disability as a result of 
an injury in service and arthritis of the knee was not 
manifested by X-ray evidence within one year of his 
discharge.  The evidence of record at the time the 
determination was made included the veteran's service medical 
records, which revealed that a physical examination report 
dated in September 1940, and conducted at the time of 
enlistment into service, showed that the veteran's general 
examination, to include physique and extremities, was normal.  
A service clinical record dated in April 1941 reveals that 
the veteran's muscles and joints were normal.  A report of 
physical examination dated in September 1945 reveals that the 
veteran had no musculoskeletal defects.  A physical 
examination report dated in January 1948 similarly reveals 
that the veteran had no musculoskeletal defects.  A report of 
medical examination conducted at the time of the veteran's 
discharge from service reveals that his spine and extremities 
showed no significant abnormalities.  The veteran reported to 
the examiner that he had experienced a tonsillectomy in 1945 
and urethral discharge in 1949 and 1950, and he denied all 
else.  

Subsequent to separation from service, a clinical record from 
the U.S. Naval Hospital in Corpus Christie, Texas, dated in 
March 1954, revealed that the veteran was admitted with a 
diagnosis of traumatic rupture of the medial and semi-lunar 
cartilage of the left knee joint.  He reported that he had 
experienced recurrent locking of the left knee since an 
injury in 1949 when he was in the Army.  The left knee was 
operated and a torn medial cartilage was removed.  The final 
diagnosis was internal derangement of the left knee.  

A lay statement from the veteran's sister, dated in October 
1997, asserted that the veteran was in the Air Force in 
Germany and came back with a leg disability.  She also 
indicated that the injury continued to give the veteran 
trouble resulting in treatment at the Corpus Christie Naval 
Hospital in 1953 and 1954.  

A lay statement submitted by the veteran's mailman, dated in 
October 1997, revealed that the mailman had been employed in 
the veteran's store in 1952 and 1953, and that he had to work 
during school, because the veteran was undergoing knee 
surgery at the Naval Hospital in Corpus Christie.  The 
mailman indicated that upon his return to the store, he 
recalled the veteran exercising his leg by lifting a five-
pound bag of sugar.  

A VA radiology report dated in November 1997 revealed that 
the veteran's left knee had narrowing of the joint spaces, 
mild marginal osteophytic lipping, and subchondral sclerosis.  
The impression was osteo-arthritic degenerative changes about 
the left knee, more than right.  

In September 1999, the veteran testified at a video 
conference hearing.  He recalled that he injured his knee in 
1948 when he fell off of a ladder on a flight line in 
Germany.  He stated that he sought treatment in Germany in 
1948, and he had knee pain in 1951.  However, he did not seek 
treatment until 1952, when he went to the VA hospital in 
Corpus Christie, Texas.  He indicated that he was told that 
the cartilage and elastic tissue of his knee was initially 
partially ruptured but then completely ruptured as a result 
of his regular routine.  He stated that he did not file a 
claim earlier because of trouble with paperwork and because 
his records had been destroyed by fire.  The veteran asserted 
that he now had narrowing of the knee's joint spaces and that 
his left leg was shorter than his right.

A private medical record dated in September 1999, from R. L. 
S., M.D., shows that the physician had been retired for ten 
years and no longer had any treatment records available.  The 
physician indicated that if the veteran had undergone 
surgery, treatment records would be available at the 
hospital.

A private medical record dated in September 1999, from A. M. 
D., Jr., M.D., shows that the veteran was prescribed 
medication in August 1995 and September 1998 for sore joints.

In the August 2000 rating decision, the Board determined that 
even accepting the veteran's assertions of a left knee injury 
in service, he has not submitted any competent, medical 
evidence to show that his currently diagnosed left knee 
disability was related to the injury he sustained in service; 
and there was no X-ray evidence of arthritis of the left knee 
within one year of his discharge from service.  The veteran 
was informed of the Board's decision, but he did not appeal 
it.  Hence, the August 2000 Board decision became final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2004).  

The veteran requested that the claim for service connection 
for residuals of a left knee injury be reopened in January 
2002.  The additional evidence submitted included numerous 
statements from the veteran that he sustained a left knee 
injury in service and that the prior determination had not 
been based on all of his service medical records.  He also 
submitted a September 2001 statement from O.A., M.D., which 
indicated that the veteran had given a history of surgery on 
his left knee many years ago while he was in the military.  
Recently, he had been seen for complaints of increased pain 
on the medial side of the knee associated with a bump.  X-
rays showed significant three compartment osteoarthritis, 
including osteophytes formation, subchondral sclerosis, loose 
bodies, and loss of joint space.  He concluded that the 
veteran's only viable surgical option was a total knee 
replacement.  

The veteran testified at a personal hearing before the 
undersigned in San Antonio, Texas in September 2003.  The 
veteran testified that his notice of disagreement in 
March 1998 was in relation to the noncompensable rating that 
had been assigned for his left knee.  The veteran reiterated 
his previous testimony that he injured his left knee while he 
was stationed in Germany.  He continued to believe that his 
current service medical records were incomplete and he 
believed he was entitled to a VA examination.  

The veteran's reports of a left knee injury in service are 
similar to those made at the time of the initial denial of 
his claim in August 2000 and the additional medical reports 
do not provide a nexus between the veteran's current left 
knee problems and his active military service.  As such, the 
additional evidence still does not tend to show that the 
veteran sustained a left knee injury in service that resulted 
in a chronic residual disability.  Furthermore, the evidence 
does not sufficiently demonstrate continuity of 
symptomatology, and does not show that arthritis of the left 
knee was manifest within one year of the veteran's discharge 
from service.  Finally, the veteran's assertions alone 
regarding medical causation cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211 (1993); Hickson v. West, 11 Vet. App. 374 
(1998).  Therefore, the Board finds that the additional 
evidence is cumulative and redundant in nature, and does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the claim for service 
connection for residuals of a left knee injury is not 
reopened, and the appeal is denied.  

To the extent that the veteran and his representative assert 
that he was entitled to a VA examination at the time of his 
initial claim, or that he should be provided such examination 
now, the Board points out that the VCAA had not been enacted 
at the time of his initial claim and there was no duty to 
provide the veteran with such examination.  Moreover, the 
VCAA left intact the requirement that an appellant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).  

The VCAA does require VA to request existing records from 
Federal agencies (to include service department records, VA 
records, Social Security Administration), and non-Federal 
agency sources (such as private medical care providers, 
current or former employers, or other non Federal government 
sources), if reasonably identified by the claimant, in order 
to assist the claimant to reopen the claim.  However, VA is 
not required to provide an examination or obtain a medical 
opinion to create new evidence that may or may not be 
material.  38 C.F.R. § 3.159(c) (2004).  The Board again 
notes the veteran's assertions that his service medical 
records are incomplete.  However, several searches for 
additional reports were made and no records were found.  The 
records in the file include reports from both periods of 
active duty, including his separation examination from 1950, 
which does not document any chronic residual left knee 
disability as a result of an injury in service.  


ORDER

New and material evidence has not been presented to reopen 
the claim for service connection for residuals of a left knee 
injury, and the appeal is denied.  



	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


